    Case 3:20-cv-00336-SMY Document 9 Filed 12/14/20 Page 1 of 4 Page ID #92




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

ARDAMIS DARRELL SIMS, #K-81548,                            )
                                                           )
                           Plaintiff,                      )
         vs.                                               )        Case No. 3:20-cv-00336-SMY
                                                           )
SCOBI THOMPSON, W. HARRIS,                                 )
D. HESS, A. HAGID, A. LOOS,                                )
J. SMITH, S. MERCIER,                                      )
MS. DEMBAR, TRAVIS BAYLER,                                 )
JOHN R. BALDWIN,                                           )
LT. MILLER, SIGGERS,                                       )
CLOVER HILLS, JIMMY DEANS,                                 )
KRAFT FOOD, and TYSON FOODS,                               )
                                                           )
                           Defendants.                     )

                                     MEMORANDUM AND ORDER

YANDLE, District Judge:

         Plaintiff Ardamis Darrell Sims, an inmate of the Illinois Department of Corrections, filed

the instant lawsuit pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights

while he was confined at Pinckneyville Correctional Center (“Pinckneyville”). (Doc. 1). 1

         This case is now before the Court for a preliminary merits review of the Complaint under

28 U.S.C. § 1915A, which requires the Court to screen prisoner Complaints to filter out

nonmeritorious claims. 28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally

frivolous, malicious, fails to state a claim for relief, or requests money damages from an immune

defendant must be dismissed. 28 U.S.C. § 1915A(b).




1
  On the same day that Plaintiff filed this case, he filed another civil rights action in this Court, Sims v. Wexford
Medical, et al., Case No. 20-cv-335-NJR. His initial Complaint in that case was dismissed without prejudice for
failure to state a claim (Doc. 10 in Case No. 20-335-NJR) and Plaintiff subsequently filed a First Amended
Complaint (Doc. 11 in Case No. 20-335-NJR). His claims of deliberate indifference to medical needs and state-law
medical malpractice are proceeding in that matter.


                                                          1
  Case 3:20-cv-00336-SMY Document 9 Filed 12/14/20 Page 2 of 4 Page ID #93




                                              Discussion

        Plaintiff’s statement of claim in the instant Complaint (Doc. 1, pp. 29-33, and Doc. 1-2, p.

1) is identical to the statement of claim in the First Amended Complaint in Case No. 20-335-NJR

(Doc. 11, pp. 9-14. Both statements allege that several medical providers at Pinckneyville failed

to treat Plaintiff’s wrist and shoulder injuries, denied him a low bunk permit, failed to provide him

with prescription medication, and failed to properly treat him for gastrointestinal illness caused by

eating moldy foods. (See Doc. 13, pp. 2-5, in Case No. 20-335-NJR). To this extent, the claims

presented in the two cases are duplicative.

       In the instant case, Plaintiff identifies 16 defendants, most of whom are different from those

named in Case No. 20-335-NJR. (Doc. 1, pp. 1-2). Of these, only Warden Thompson is mentioned

in the statement of claim. Because Plaintiff’s claim against Thompson is proceeding in Case No.

20-335-NJR, the claim against him here is duplicative and will not be considered in this case.

       The Complaint includes two other individuals (Harris and Hess) in the list of parties (Doc.

1, p. 2) and lists 13 other defendants in the case caption only. (Doc. 1, p. 1). However, there are

no allegations against these defendants in the statement of claim. Merely invoking the name of a

potential defendant is not sufficient to state a claim against that individual or entity. See Collins

v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998) (“A plaintiff cannot state a claim against a defendant

by including the defendant’s name in the caption.”). Because Plaintiff presents no factual

allegations regarding what the other defendants did or failed to do that violated his rights, the

Complaint fails to state a claim upon which relief may be granted. See Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which relief can be

granted if it does not plead “enough facts to state a claim that is plausible on its face.”).




                                                   2
  Case 3:20-cv-00336-SMY Document 9 Filed 12/14/20 Page 3 of 4 Page ID #94




                                             Disposition

       Accordingly, Plaintiff’s Complaint (Doc. 1) is DISMISSED without prejudice. Plaintiff

is GRANTED leave to file a “First Amended Complaint” on or before January 13, 2021. The

First Amended Complaint is subject to review pursuant to 28 U.S.C. § 1915A.

       Should Plaintiff file a First Amended Complaint, it is strongly recommended that he use

the civil rights complaint form designed for use in this District. He should label the form “First

Amended Complaint” and use the case number for this action (No. 3:20-cv-00336-SMY). Further,

Plaintiff should identify each defendant in the case caption and include sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights, see DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990) (a successful

complaint generally alleges “the who, what, when, where, and how ....”), and as much as possible,

include the relevant facts in chronological order, inserting each defendant’s name where necessary

to identify the actors and each defendant’s actions. An amended complaint supersedes and

replaces the original complaint, rendering the original complaint void. See Flannery v. Recording

Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1 (7th Cir. 2004). Therefore, the Court will not accept

piecemeal amendments to the original Complaint – the First Amended Complaint must stand on

its own, without reference to any previous pleading, and Plaintiff must re-file any relevant exhibits

he wishes the Court to consider. To facilitate Plaintiff’s compliance with this Order, the Clerk of

Court is DIRECTED to mail him a civil rights complaint form.

       If Plaintiff fails to file his First Amended Complaint within the allotted time or consistent

with the instructions set forth in this Order, the case will be dismissed with prejudice for failure to

comply with a court order and/or for failure to prosecute his claims. Fed. R. Civ. P. 41(b); Ladien

v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994);



                                                  3
  Case 3:20-cv-00336-SMY Document 9 Filed 12/14/20 Page 4 of 4 Page ID #95




28 U.S.C. § 1915(e)(2). The dismissal will count as a “strike” under 28 U.S.C. § 1915(g).

       Plaintiff is ADVISED that if judgment is rendered against him and the judgment includes

the payment of costs under 28 U.S.C. §1915, he will be required to pay the full amount of the

costs, regardless of whether his application to proceed in forma pauperis is granted. See 28 U.S.C.

§ 1915(f)(2)(A).

       Plaintiff is further ADVISED that he is under a continuing obligation to keep the Clerk of

Court and the opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See Fed. R. Civ. P. 41(b).

       IT IS SO ORDERED.

       DATED: December 14, 2020

                                             s/ Staci M. Yandle_____
                                             STACI M. YANDLE
                                             United States District Judge




                                                4
